On Motion for Rehearing.
In our original opinion we held that the trial court did not err in granting attorney’s fees, based upon our opinion in Biskamp v. Meaders, Tex.Civ.App., 308 S.W.2d 898. Since we delivered our original opinion in the present case, the Supreme Court has reversed our holding in the above case, in an opinion delivered on July 9, 1958, Meaders v. Biskamp, Tex., 316 S.W.2d 75.
Accordingly, we now hold that the trial court did err in allowing attorney’s fees, and the judgment of the trial court will be reversed wherein it allows attorney’s fees in the sum of $4,000, and judgment here rendered that appellees recover no attorney’s fees. In other respects we adhere to our original opinion.
Therefore, our judgment heretofore entered herein will be set aside and the judgment of the trial court will be amended so as to allow no recovery for attorney’s fees, and as thus amended will be affirmed. The costs of this appeal will be adjudged against appellees.
Appellants’ motion for a rehearing is granted in part and overruled in part.